EXAMINER’S AMENDMENT
This Office Action is in response to RCE filed April 1, 2021.
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Election/Restrictions
Claims 21 and 30 are directed to an allowable method.  Claims 22, 32, 36 and 37 directed to a non-elected species previously withdrawn from consideration as a result of an election of species requirement, have been rejoined.  Claims 22, 32, 36 and 37 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Claims 39 and 40 directed to a non-elected species previously withdrawn from consideration as a result of an election of species requirement, have been rejoined, because each claim includes the limitations of the allowable claims 21 and 30.  Claims 39 and 40 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Claims 28 and 29 are not compatible with claim 21, and are directed to the embodiment shown in Fig. 5 of current Application that does not comprise the third semiconductor region recited in claim 21.  Therefore, claims 28 and 29 are cancelled.

Claims 28-29. (Cancelled)

Allowable Subject Matter
Claims 21-24, 26, 27 and 30-40 are allowed.

Claims 30 and 39 are allowed, because Sugawa does not disclose at least the on-chip lens.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J. K./
Primary Examiner, Art Unit 2815
/JAY C KIM/
Primary Examiner, Art Unit 2815

April 9, 2021